DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a plurality of pair of guide ribs". This limitation is unclear and confusing because is not clear how do the new cited “pair of guide ribs” relate to the previous cited “pair of guide ribs”. For examination purposes it is considered to be the same. 
Claim 6 recites the limitation "a rail". This limitation is unclear and confusing because is not clear how do the new cited “rail” relate to the previous cited “rail”. For examination purposes it is considered to be the same. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101403694), hereinafter referred to as Kim, in view of Choi (US 20170045259), hereinafter referred to as Choi.

Re claim 1 and 12, Kim teaches an air-conditioning apparatus equipped with a ceiling concealed indoor unit for an air-conditioning apparatus comprising:
a body (1); and
a body decorative panel (9 and 10) installed below the body, and including
two long-side walls (see Fig below) opposite to each other,
two short-side walls (see Fig below) opposite to each other, and
a bottom face portion (9); wherein
the body decorative panel includes
a pair of guide ribs (17) disposed to be opposite to each other (see Fig below), between which a rail (rail of 20) of an auxiliary decorative panel (20) is inserted, the auxiliary decorative panel being coupled to the body decorative panel, and
a knockout portion (15) at the short-side wall, and
the knockout portion include a removable plate (15) configured to be removed to form through-holes in the short-side walls (see Fig below), and receiving portions (sides of the side wall receiving 15) formed around the removable plates at the short-side walls.



[AltContent: textbox (short side walls)][AltContent: arrow][AltContent: arrow]














Kim does not explicitly teach having a plurality of knockout portions instead. 
However, the general concept of having one more viewing window by having more than one knockout portion falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skilled in the art to modified Kim and integrated a second knockout portion in the second side wall in order to provide a viewing window from the other side, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for doing so would have been in order to provide a viewing window from the other side.
Kim does not explicitly teach the receiving portions as being grooves. 
However, the general concept of using grooves to couple two structures falls within the realm of common knowledge as obvious mechanical expedient. Further, Choi teaches the use of grooves to couple to structures in the air conditioning ceiling art (see ¶ 96, 110-111 and Fig 9-13).


Re claim 2, Kim, as modified, teaches the ceiling concealed indoor unit of claim 1. Kim further teaches the limitation of wherein the body decorative panel is rectangular in a planar view (see Fig 1), and has a plurality of pairs of guide ribs (17) in a lengthwise direction of the body decorative panel (see Fig 4).

Re claim 4, Kim, as modified, teaches the ceiling concealed indoor unit of claim 1. Kim further teaches the limitation of wherein the grooves (as modified above) are formed in inside surfaces (the examiner notes that those sides of the side wall are consider the inside surface) of the short-side walls opposite to each other (see Fig 4).

Allowable Subject Matter
Claim 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        2/12/2021